Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 5 November 2021.
Claims 1, 8, and 15 have been amended.
Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 101 Prior Art
Regarding the previously made rejection 101, claims 1, 8, and 15 are considered patent-eligible because the claims as a whole integrate the certain methods of organizing human activity into a practical application. Specifically, data aggregator 125 may generate a cluster 165 where each cluster 165 may include one or more transactions 145 associated with a life event 160. Data aggregator 125 may then store cluster 165 (or an identifier for cluster 165) in database 120. When a user 105 subsequently requests data from database 120, the user 105 may request transactions 145 associated with a particular life event 160. Data aggregator 125 may then retrieve cluster 165 for that life event 160 and retrieve only the transactions 145 assigned to that cluster 165. As a result, fewer transactions 145 are retrieved and communicated over network 115.  Aggregator 205 may use transaction vectors 150 to assign transactions 145 to particular life events 160 and/or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo, therefore the additional elements allow for data retrieval and communication system with respect to both the infrastructure used to send and receive the data, such that resources consumed to both communicate by the data aggregator and receive by the user device the communicated report are decreased compared to the resources required to communicate and receive a report comprising the entire plurality of transactions.  For at least those reasons, the Examiner’s rejection under 35 USC § 101 is withdrawn.   Accordingly, dependent claims 2, 4-6, 9, 11-13, 16 and 18-20 are allowed for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 103 Prior Art
The prior art of record most closely resembling the applicant’s claimed invention includes Gupta (U.S. Publication No. 9911155), Preston (U.S. Publication No. 20100153242), Frederick (U.S. Publication No. 20040167808), and Shastry (U.S. Publication No. 20130159081). 

Preston teaches spending analysis tool for debit and/or credit card holders to provide added value to the credit and/or debit card, such as for example, features that assist the users with controlling their spending where the spending analysis tool can enable users to view transaction details and summaries by, for example, week, month, month-to-date, year, year-to-date, merchant category, etc.  The transaction information accessed using the spending analysis tool can be exported from the spending analysis tool to a data processing application, such as financial management applications, spread sheet applications, and the like, and/or to other applications, such as word processor applications, document viewer applications, and the like. 
Fredericks teaches a system and method for integrating travel and expense management where a user (e.g., a traveler) submits a travel request, stored as travel data and can also rename expenses or assign it to a particular trip such as Chicago. 
Shastry teaches bidirectional bandwidth reducing notifications and targeted incentive platform apparatuses, methods and systems (hereinafter “Ad-Track”) provides an advertising tracking and payment platform which combines online tracking of consumer behaviors and merchant advertising into purchase data which reduces the volume of network communication messages of ads, and thus saves the network bandwidth usage, and improves ad network 

	Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are hereby allowed because none of the prior art of record, taken individually or in combination teach or suggest wherein the selection of a particular version of the selected retail forecast model is dependent on a difference in quantity of data of a first relevance characteristic available and corresponding to the respective retail forecast request of the multiple different retail forecast requests and relative to the selected particular version of the selected retail forecast model as described in the limitations of the claims.  As amended, the claim is not rendered obvious as the boundaries of obviousness is challenged by the need to cite multiple references in order to teach the independent claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
11/17/2021
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623